UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7286


MICHAEL JERMAINE GREENE,

                     Plaintiff - Appellant,

              v.

MARVIN C. PLUMLEY, Warden; SIDNEY FEASTER, Correctional Officer 2;
TIMMY CUTRIGHT, Correctional Officer 2; MICHAEL MUSSI, Correctional
Officer 2; ANDREW HINCHMAN, Correctional Officer; Sgt.; KENNETH M.
WINGFIELD, Correctional Officer; Sgt.; JUSTIN CLOSE, Correctional Officer;
Sgt.; CECIL PRITT, Unit Manager; RICHARD GSELL, Correctional Counselor,

                     Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:19-cv-00102-GMG-RWT)


Submitted: December 17, 2019                                Decided: December 20, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Jermaine Greene, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Jermaine Greene appeals the district court’s order dismissing his civil

action without prejudice for failure to comply with a court order. * We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Greene v. Plumley, No. 3:19-cv-00102-GMG-RWT (N.D.W. Va. Aug. 28,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




       *
         We have jurisdiction over this appeal because the district court dismissed the
action for reasons unrelated to the contents of the pleadings. Goode v. Cent. Va. Legal Aid
Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015).

                                            2